ANDERSON, Circuit Judge,
dissenting:
Respectfully, I dissent. I am persuaded that the initiative petitions at issue are “materials or information relating to the electoral process” within the meaning of section 4(f)(4) of the Voting Rights Act, 42 U.S.C. § 1973b(f)(4), and that the state of Florida has “provided” those materials within the meaning of the statute.
I.
Section 4(f)(4) of the Voting Rights Act provides in relevant part:
Whenever any State or political subdivision [subject to the bilingual electoral requirements] ... provides any registration or voting notices, forms, instructions, assistance, or other materials or information relating to the electoral process, including ballots, it shall provide them in the language of the applicable language minority group as well as in the English language.
42 U.S.C. § 1973b(f)(4).1 The non-govem-mental appellees’ argument that § 4(f)(4) applies only to voter registration and actual elections is inconsistent with the plain meaning of the statute and is contrary to Congressional intent.
The statute refers not only to registration forms and ballots, but also to “other materials or information relating to the electoral process.” Appellees’ position would strip the quoted statutory language of any meaning. It seems clear to me that the petitions at issue easily fall within the phrase “materials or information relating to the electoral process.” Certainly the language Congress chose — “relating to the electoral process” — is broad enough to encompass an initiative process which, if successful, results in placing a proposed constitutional amendment before the electorate of Florida for approval or rejection.
The Supreme Court’s holding in Allen v. State Board of Elections, 393 U.S. 544, 89 S.Ct. 817, 22 L.Ed.2d 1 (1969), requires a conclusion that the instant petitions are “related to the electoral process.” The Court held in Allen that the petition process to place candidate names on the ballot is a “standard, practice, or procedure with respect to voting” under section 5 of the Voting Rights Act, 42 U.S.C. § 1973c. The nomination petition in Allen was a stage in the electoral process comparable to the petition process in this case. Moreover, the language of section 4(f)(4), “materials ... related to the electoral process,” is at least as broad as, if not broader than, the “standard, practice, or procedure with respect to voting” language in section 5 which the Allen Court applied to nominating petitions.
*1499This conclusion is also supported by the Justice Department’s regulations for implementing § 4(f)(4), which provide as follows:
(a) Types of materials. It is the obligation of the jurisdiction to decide what materials must be provided in a minority language. A jurisdiction required to provide minority language materials is only required to publish in the language of the applicable language minority group materials distributed to or provided for the use of the electorate generally. Such materials include, for example, ballots, sample ballots, informational materials, and petitions.
28 C.F.R. § 55.19(a) (1987) (emphasis added). The Justice Department’s inclusion of petitions as an example of materials that must be provided in the language of the applicable language minority group is consistent with its position that “the objective of the Act’s provisions is to enable members of applicable language minority groups to participate effectively in the electoral process.” 28 C.F.R. § 55.2(b) (1987).2
Of course, courts owe considerable deference to the Attorney General’s construction of the Voting Rights Act. United States v. Sheffield Board of Commissioners, 435 U.S. 110, 131-32, 98 S.Ct. 965, 979-80, 55 L.Ed.2d 148 (1978). Deference is especially appropriate here, because the Attorney General’s interpretation mirrors the language of the statute itself and Congress has implicitly endorsed the Attorney General’s inclusion of petitions as relating to the electoral process. Pleasant Grove v. United States, 479 U.S. 462, 468, 107 S.Ct. 794, 798, 93 L.Ed.2d 866 (1987); see Extension of the Voting Rights Act: Hearings Before the Subcommittee on Civil and Constitutional Rights of the House Committee on the Judiciary on the Extension of the Voting Rights Act, 97th Cong., 1st Sess. 2323-30 (1981).
Furthermore, the Supreme Court has stated that the Voting Rights Act is to be broadly construed. Allen v. State Board of Elections, 393 U.S. 544, 89 S.Ct. 817, 22 L.Ed.2d 1 (1969), stated that
We must reject a narrow construction that appellees would give to § 5.... [T]he Act gives a broad interpretation to the right to vote, recognizing that voting includes “all action necessary to make a vote effective.”
393 U.S. at 565-66, 89 S.Ct. at 831, quoting 42 U.S.C. § 1973Z (c)(1) (1964 ed., Supp. I). A broad construction of the already broad language of the language minority provision — “other materials or information related to the electoral process” — must necessarily encompass the instant petitions.
II.
The “state action” prong of our inquiry is a somewhat closer question. The language minority provisions of the Voting Rights Act apply to electoral materials which the state “provides.” 42 U.S.C. § 1973b(f)(4).
Before an initiative can be considered for the ballot in Florida, its sponsors must follow a detailed procedure prescribed by state law. The Florida Election Code, Fla. Stat.Ann. chs. 97-106, requires that the group sponsoring the proposed constitutional amendment must register with the Florida Department of State, Division of Elections, as a political committee before it begins collecting any signatures. Fla.Stat. Ann. §§ 100.371(3), 106.03. The sponsor must submit the text of the proposed amendment, and the form of the petition to *1500be circulated, to the Florida Secretary of State for approval. State approval of this form is required before the sponsor may obtain any signatures. Fla.Stat.Ann. § 100.371(3). The Florida Secretary of State has promulgated detailed regulations specifying the form that constitutional amendment initiative petitions must take. Among other things, the petition form must be printed on separate cards or sheets of paper and must fall within certain size requirements; the form must contain space for the signee’s name and address; there must be space for only one signature per petition form; the petition form must conspicuously contain the full text of the proposed amendment preceded by the title and substance; and, if the text continues on the other side of the form, the same must be clearly indicated. Dept, of State Reg. 1C-7.009. In addition, a proposed constitutional amendment may relate to only one topic.3
The purpose and effect of these very specific and detailed state regulations of the form of initiative petitions are obviously to ensure that the presentation of the proposed amendment to each elector be in a manner that is easily understood. In my judgment, it is significant that the language minority provisions of the Voting Rights Act have the same purpose — to aid in the clear presentation of electoral materials to those members of the electorate who are not fluent in English. In other words, the state has affirmatively acted in several ways to safeguard elector understanding, but has failed to act in one way specifically required by the Voting Rights Act.
There is additional and significant state involvement in that state law prohibits any private action circulating initiative petitions until state officials approve the form of the petitions. Fla.Stat.Ann. § 100.361(3).4 Thus, the instant petitions, in English only, were submitted to the Florida Department of Elections pursuant to state law, and the state officials approved the petitions in their English-only form. I conclude that this state approval, together with the extensive state regulation of the form of the petitions — regulation of a nature directly analogous to the language minority provisions — is sufficient state involvement to trigger application of the Voting Rights Act. Therefore, I conclude that the state has “provided” the electoral materials within the meaning of the Act.5
*1501As noted above, the Justice Department regulations include “petitions” in the definition of “materials relating to the electoral process.” 28 C.F.R. § 55.19(a) (1987). Because petitions are almost always generated by private political activity, such as the initiative at issue here, the regulation indicates that there is usually sufficient state involvement to trigger application of the Act.
Finally, my conclusion that the state action prong is satisfied by Florida’s involvement in the initiative process is supported by the requirement under Supreme Court precedent that the language of the statute be given a broad interpretation. Allen v. State Board of Elections, 393 U.S. 544, 89 S.Ct. 817, 22 L.Ed.2d 1 (1969).6
III.
Very few courts have confronted the question before us today. Appellees point to Gerena-Valentin v. Koch, 523 F.Supp. 176 (S.D.N.Y.1981), as standing for the proposition that the language minority provisions of the Act do not apply to petitions. In Gerena-Valentin, a candidate for the New York City Council alleged that the city violated section 4(e) of the Act (which prohibits states and localities from conditioning the right to vote on the ability to read and understand English) by failing to provide bilingual aid in the ballot petition process. In rejecting the candidate’s claim, the court stated that “there was no showing that the defendants failed to adequate*1502ly provide bilingual assistance in the ballot petition process.” 523 F.Supp. at 177. Although the court did say that “the failure to provide bilingual petitions does not by itself deprive the Hispanic community of their right to vote, particularly where as here the plaintiffs have not made any effort on their own to provide the bilingual aid they now request,” 523 F.Supp. at 177, I note that the court was considering § 4(e) of the Act, and not § 4(f), which contains the language minority provisions. Moreover, Gerena-Valentin does not provide any factual detail; for example, it does not appear that New York played any part in establishing the form or contents of the petitions in that case. In sharp contrast, Florida plays an extensive role in regulating the form of the initiative petitions at issue here. In any event, the sparse analysis provided by the Gerena-Valentin court leaves the opinion with little precedential weight.
The district court in Zaldivar v. City of Los Angeles, 590 F.Supp. 852 (C.D.Cal.1984), held that the recall petition process was not part of the electoral process. However, the precedential value of that case was undermined on appeal. In reversing the district court’s award of Rule 11 sanctions, the Ninth circuit, in dicta, indicated that the petition process probably was part of the electoral process under the Act. Zaldivar v. City of Los Angeles, 780 F.2d 823 (9th Cir.1986).
Most recently, the Tenth Circuit concluded that the Voting Rights Act did not cover Colorado initiative petitions very similar to those at issue today. In Montero v. Meyer, 861 F.2d 603 (10th Cir.1988), the Tenth Circuit concluded that Colorado initiative petitions were not materials relating to the electoral process, because “the ‘electoral process’ to which the minority language provisions of the Act apply does not commence under Colorado law until the Secretary of State certifies the measure is qualified for placement upon the ballot.” Montero, 861 F.2d at 607. In light of the plain meaning of the Act itself, the Attorney General’s interpretation of the statute, and the Supreme Court’s decision in Allen — all discussed in part I above — I find the analysis of the Tenth Circuit unpersuasive.
The Tenth Circuit also concluded that the petitions were not “provided” by the state, and thus that the “state action” prong of the Act was not satisfied. The court assumed that the state action was merely “ministerial” and stated only that “[a]t most, the acts of the state officers could be regarded as ‘regulatory,’ but state regulation is insufficient to convert private action into state action.” Montero, 861 F.2d at 610. Because the Tenth Circuit’s analysis of the “state action” prong was merely conclusory, I respectfully suggest that it should be accorded little precedential weight.
IV.
Because I believe that the initiative petitions at issue constitute “materials relating to the electoral process” that are “provided” by the state of Florida within the meaning of the language minority provisions of the Voting Rights Act, I must respectfully dissent.

. Practically identical language is found in section 203(c) of the Voting Rights Act, 42 U.S.C. § 1973aa-la.


. The non-governmental appellees argue that the Justice Department guidelines for implementing the Act delegate authority to the affected jurisdictions to determine precisely what steps are necessary to comply with the Act. 28 C.F.R. § 55.2(c) (1987) does state that “[t]he determination of what is required for compliance with section 4(f)(4) and section 203 is the responsibility of the affected jurisdiction. These guidelines should not be used as a substitute for analysis and decision by the affected jurisdiction.” See also 28 C.F.R. § 55.14(c) (1987) (similar language). The import of this language is that the Justice Department encourages jurisdictions to fashion bilingual election procedures with the needs of their locale in mind. It does not provide a license to evade the mandate of the language minority provisions of the Voting Rights Act. Nor does it undermine the regulation’s definition of the Act’s minimum requirements — i.e., "to publish in the language of the ... minority group materials distributed to ... the electorate generally ... for example ... petitions.”


. Before the voters of Florida are allowed to pass on the initiative, the Secretary of State must submit the text of the proposed amendment to the Attorney General of Florida, who in turn must seek an advisory opinion from the Supreme Court of Florida on the question whether the proposal complies with the state’s “single-subject” requirement for all enactments. Fla.Stat.Ann. §§ 15.21, 16.061.


. After state approval of the petition form and after the signatures have been obtained, the Election Code and accompanying regulations then require the sponsors to submit the signed petitions to the Supervisor of Elections for each jurisdiction, who must verify the number of valid signatures that have been obtained. Fla. Stat.Ann. § 100.371(4); Dept. of State Reg. 1C-7.0091 (1988). The Supervisors transmit forms that certify the number of valid signatures to the Division of Elections, which compiles the forms and determines whether the constitutional formula has been met. If the requirements have been fulfilled, the Secretary of State issues a certificate of ballot position for the proposed amendment. FIa.Stat.Ann. § 100.371(4).
Appellees’ argument that the state action is merely ministerial, see also Montero v. Meyer, 861 F.2d 603 (10th Cir.1988), would have more force if one considered only the state action described in this footnote, i.e., counting and validating the signatures. However, the state action described and discussed in the text is of a different order. The state regulation of the format is obviously designed to insure understanding of the proposed amendment, and, significantly, the actual format to be used must be approved by the state.


.I agree with appellees that their determination of the substance of the proposed amendment and their circulation of the petitions themselves is wholly private political activity. Such private activity is to be distinguished from the state activity in regulating and approving the form to ensure easy understanding.
The non-governmental appellees raise the specter of a violation of their First Amendment right to petition the government for redress of grievances, citing Meyer v. Grant, — U.S. -, 108 S.Ct. 1886, 100 L.Ed.2d 425 (1988). Meyer held invalid a Colorado provision making it a felony to pay petition circulators. Unlike the state provision which Meyer held unconstitutional, the instant federal regulation imposes no burden at all on the petition process. The minority language translation required by the Voting Rights Act imposes no conceivable hindrance to circulating the petitions or collecting *1501signatures, and could not conceivably reduce the number of signatures which the sponsors could likely obtain. Meyer, — U.S. at -, 108 S.Ct. at 1892. The Voting Rights Act, as well as other federal regulation of the electoral process, has repeatedly withstood constitutional challenges to its validity. See, e.g., South Carolina v. Katzenbach, 383 U.S. 301, 308, 86 S.Ct. 803, 808, 15 L.Ed.2d 769 (1966); Buckley v. Valeo, 424 U.S. 1, 143-44, 96 S.Ct. 612, 693-94, 46 L.Ed.2d 659 (1976).
Clearly, the substance of the speech to be communicated is not affected by the Spanish translation of the proposal. As the Court noted in Anderson v. Celebrezze, 460 U.S. 780, 788, 103 S.Ct. 1564, 1569, 75 L.Ed.2d 547 (1983), "States have enacted comprehensive and sometimes complex election codes_ [T]he State’s important regulatory interests are generally sufficient to justify reasonable, nondiscriminatory restrictions.” The bilingual requirement is a reasonable regulation to promote elector understanding, precisely like the other regulations adopted by Florida governing the form of initiative petitions.


. Because the state here has explicitly approved the petition form in English only, I would conclude that the state action analysis of the Fourteenth Amendment has been satisfied. This case does involve extensive state regulation of the form in which petitions are to be presented to the electorate, regulation of the same character as the bilingual language provision. That by itself may be sufficient to satisfy the Fourteenth Amendment state action analysis, see, e.g., Rendell-Baker v. Kohn, 457 U.S. 830, 102 S.Ct. 2764, 73 L.Ed.2d 418 (1982); Jackson v. Metropolitan Edison Co., 419 U.S. 345, 95 S.Ct. 449, 42 L.Ed. 2d 477 (1974); Burton v. Wilmington Parking Authority, 365 U.S. 715, 81 S.Ct. 856, 6 L.Ed.2d 45 (1961). However, I need not reach that issue for two reasons. First, and most important, a finding of state action in this case does not depend upon treating private action (by virtue of extensive state regulation) as the equivalent of state action. Rather, in this case, the state itself has acted; the state has affirmatively approved the English-only petition form.
Second, I suggest that the district court erred in relying only on Fourteenth Amendment cases. As stated in the text, the issue whether the state "provides” the petitions at issue here is a matter of statutory construction, and the Voting Rights Act is to be read broadly in order to effectuate its goals of an informed electorate and a fair political process. And in any event, I suggest that cases construing the Fifteenth Amendment provide the more appropriate precedent. Congress enacted the Voting Rights Act pursuant to the enforcement provision of the Fifteenth Amendment. South Carolina v. Katzenbach, 383 U.S. 301, 327-28, 86 S.Ct. 803, 818-19, 15 L.Ed.2d 769 (1966). The Supreme Court has indicated that a broad range of electoral activity, even purely private action, may constitute state action for Fifteenth Amendment purposes. See, e.g., Terry v. Adams, 345 U.S. 461, 73 S.Ct. 809, 97 L.Ed. 1152 (1953) (actions of "self-governing voluntary club” held state action under the Fifteenth Amendment); id. at 473, 73 S.Ct. at 815 (opinion of Frankfurter, J.) ("The vital requirement is State responsibility— that somewhere, somehow, to some extent, there be an infusion of conduct by officials, panoplied with State power, into any scheme by which colored citizens are denied voting rights merely because they are colored.”); Smith v. Allwright, 321 U.S. 649, 660, 64 S.Ct. 757, 763, 88 L.Ed. 987 (1944) (primaries and other events essential to the electoral process subject to Fifteenth Amendment: "the recognition of the place of the primary in the electoral scheme makes clear that state delegation to a party of the power to fix the qualifications of primary elections is delegation of a state function that may make the party’s action the action of the State.”).